Citation Nr: 0842826	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to an initial rating in excess of 10 percent 
service-connected low back disability prior to May 23, 2006, 
and entitlement to an initial rating in excess of 20 percent 
from that date.  

4.  Entitlement to an initial compensable rating for urinary 
stricture with post voiding leakage prior to May 23, 2006, 
and entitlement to a rating in excess of 40 percent from that 
date.  

5.  Entitlement to an initial rating in excess of 10 percent 
for irregular heart beat, cardiac arrhythmia.  




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to 
April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and an October 2005 rating decision of the 
VA RO in Denver, Colorado.  In the December 2004 rating 
decision, the Cleveland RO granted service connection for low 
back disability, urinary stricture, and irregular heartbeat 
(claimed as chest pain with left shoulder pain, premature 
ventricular contractions and irregular heartbeat) and 
assigned a noncompensable rating for each disability from 
May 1, 2004, the day following the veteran's retirement from 
service.  The veteran disagreed with those initial ratings.  
In the October 2005 rating decision, the Denver RO granted 
increased initial ratings for the veteran's low back 
disability and for irregular heartbeat, cardiac arrhythmia, 
to 10 percent for each disability from May 1, 2004, and in 
the same rating decision denied service connection for 
hypertension and erectile dysfunction.  The veteran continued 
his appeal with the initial ratings for his low back 
disability and irregular heart beat and disagreed with the 
denial of service connection for hypertension and erectile 
dysfunction.  

During the course of the appeal, the Denver RO continued the 
initial 10 percent rating for the low back disability from 
May 1, 2004, to May 22, 2006, and granted a 20 percent rating 
from May 23, 2006.  In addition, the Denver RO continued the 
initial 10 percent rating for irregular heartbeat.  It also 
continued the initial noncompensable rating for urinary 
stricture with post voiding leakage from May 1, 2004, to 
May 22, 2006, but granted a 40 percent rating from May 23, 
2006.  The veteran has continued his appeal as to the 
assigned ratings and the denial of service connection for 
hypertension and erectile dysfunction, and the Board has 
framed the issues on appeal as described on the title page.  

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran has 
hypertension related to active service.  

2.  Prior to May 23, 2006, the veteran's service-connected 
low back disability, lumbosacral degenerative disc disease 
with disc space narrowing at L4-L5 and L5-S1, was manifested 
primarily by complaints of pain, with forward flexion limited 
to 85 degrees after repeated bending.  

3.  From May 23, 2006, the veteran's service-connected low 
back disability has been manifested primarily by severe 
limitation of motion of the lumbar spine with pain, including 
forward flexion limited to 30 degrees after repeated bending.  

4.  Prior to November 30, 2005, there is no evidence that the 
veteran's urinary stricture with post voiding leakage 
required the use of absorbent materials or that the veteran 
experienced urinary urgency resulting in daytime voiding 
intervals between two and three hours, night time awakening 
to void two or more times per night, or that he experienced 
marked obstructive symptoms.  

5.  As of November 30, 2005, there is evidence that symptoms 
of the veteran's urinary stricture with post voiding leakage 
included awakening to void 4 to 6 times a night.  

6.  Pertaining to the veteran's service-connected irregular 
heart beat, cardiac arrhythmia, there is there is evidence, 
dating from service, of cardiac hypertrophy on EKG; however, 
there is no evidence of acute congestive heart failure or 
left ventricular dysfunction, nor is there evidence that a 
workload of 5 METs (metabolic equivalents) or less results in 
dyspnea, fatigue, angina, dizziness or syncope.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Prior to May 23, 2006, the criteria were not met for an 
initial rating in excess of 10 percent for the veteran's 
service-connected low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).  

3.  From May 23, 2006, the criteria for a 40 percent rating, 
but no higher, for the veteran's service-connected low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).  

4.  Prior to November 30, 2005, the criteria for an initial 
compensable rating for the veteran's service-connected 
urinary stricture with post voiding leakage were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.115a, Diagnostic Code 7518 (2008).  

5.  The criteria for an initial 40 percent rating, but no 
higher, for the veteran's service-connected urinary stricture 
with post voiding leakage were met from November 30, 2005, to 
May 23, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7518 
(2008).  

6.  The criteria for an initial rating in excess of 
40 percent for the veteran's service-connected urinary 
stricture with post voiding leakage from May 23, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.115a, Diagnostic Code 7518 (2008).  

7.  The criteria for an initial 30 percent rating, but no 
higher, have been met for the veteran's service-connected 
irregular heart beat, cardiac arrhythmia.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.104, Diagnostic Code 7011 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in June 2004, prior to the 
December 2004 Cleveland RO adjudication of claims for service 
connection for low back disability, urinary tract stricture, 
and heart condition (claimed as irregular heart beat, 
premature ventricular contractions, and chest and left 
shoulder pain) the Denver RO, in pertinent part, addressed 
claims of service connection for low back disability, urinary 
tract stricture and heart condition.  In addition, in a 
letter dated in January 2005, prior to the adjudication of 
the hypertension service connection claim in October 2005, 
the Denver RO addressed the issue of service connection for 
hypertension.  

In the June 2004 and January 2005 letters, the RO explained 
to the veteran that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things, (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service, and 
the RO explained that the relationship was presumed for 
veterans who have certain chronic disease that became evident 
with in a specific time after discharge from service. The RO 
stated that medical evidence or other evidence showing he has 
persistent or recurrent symptoms of disability would be 
reviewed to see if he had a current disability or symptoms of 
disability.  The RO also stated that a relationship between 
current disability and an injury, disease, or event in 
service was usually shown by medical records or medical 
opinions.  

In the June 2004 and January 2005 letters, the RO outlined 
what evidence VA would obtain and what information and 
evidence the veteran should provide.  The RO explained that 
VA is responsible for getting relevant records from Federal 
agencies and that on his behalf VA would make reasonable 
efforts to obtain other records for which he provided 
appropriate release authorization.  The RO emphasized to the 
veteran that it is his responsibility to make sure VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The notice pertaining to each of the veteran's service 
connection claims was provided by the Denver RO prior to VA's 
adjudication of those claims.  As noted in the Introduction, 
service connection has been granted for low back disability, 
urinary stricture with post voiding leakage, and irregular 
heart beat, cardiac arrhythmia, and it is the veteran's 
disagreement with the initial ratings that has led to his 
appeal as to those disabilities.  

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491; see Sutton v. 
Nicholson, 20 Vet. App. 419, 426 (2006).  Thus, because the 
notice that was provided before service connection for these 
disabilities was granted was legally sufficient, VA's duty to 
notify relative to the low back disability, urinary stricture 
with post voiding leakage, and irregular heart beat, cardiac 
arrhythmia, claims in this case has been satisfied.  See 
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 
(2007).  

Nonetheless, in June 2008, the RO sent the veteran a letter 
in response to the decision of the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, in an increased rating claim, 
adequate section 5103(a) notice requires that VA notify the 
claimant that to substantiate an increased rating claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increased in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in a March 2006 letter and the June 2008 letter 
referred to above, the RO discussed the assignment of 
disability ratings, and in the March 2006 letter, the RO also 
discussed the assignment of effective dates.  In both 
letters, the RO explained that depending on the disability 
involved, it would assign a rating from 0 percent to as  much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment, and in the June 2008 letter it specified that 
consideration also included the impact of the condition on 
daily life.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  In the 
March 2006 letter, the RO described the kind of evidence 
considered in determining an effective date and provided 
examples of the evidence the veteran should identify or 
provide.  As an enclosure to the June 2008 letter, the RO 
provided rating criteria pertaining to intervertebral disc 
syndrome, urethra stricture, and arrhythmias.  

The veteran had the opportunity to respond to all this 
information, the claims were subsequently readjudicated by 
the RO, and the veteran was provided a supplemental statement 
of the case in July 2008.  Based on the foregoing, the Board 
finds that a reasonable person would have understood from the 
information that the RO provided to the veteran what was 
necessary to establish entitlement to higher initial ratings 
and concludes that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, the veteran filed his claims in 
May 2004, and in June 2004 the RO obtained service medical 
records for the veteran from the VA Records Management Center 
(RMC) in St. Louis, Missouri.  When he filed his claims and 
in later correspondence, the veteran submitted copies of some 
service medical records, including copies of some 
chronological records dated in the 1980s, 1990s, 2000-2003, a 
partial copy of the report of his service retirement 
examination dated in November 2003, a chronological record 
dated in January 2004, and a partial electrocardiogram (EKG) 
tracing from a private hospital dated in March 2004,  The 
veteran referred to treatment at various private medical 
facilities in 2004, before his retirement from service at the 
end of April 2004.  All such records identified by the 
veteran have been obtained and associated with the claims 
file as have later private medical records dated in 2005.  

In January 2005, the RO made a specific request to the RMC 
for a search for any additional service medical records 
pertaining to the veteran, noting that records previously 
supplied by the RMC had not included records for the last six 
months of service, from November 2003 to April 2004.  In 
reply, in January 2005, the RMC responded that it had found 
no additional records.  In a letter dated in mid-July 2005, 
the RO notified the veteran of its request to the RMC and 
told the veteran that the RMC had advised the RO that no 
additional records are available.  The RO made a specific 
request to the veteran that he submit copies of any such 
records in his possession, and the RO renewed that request in 
a letter to the veteran dated in late July 2005.  No 
additional service medical records have been received.  

In addition to the foregoing, the veteran has been provided 
VA examinations pertinent to his claims.  The veteran has not 
indicated that he has or knows of any additional information 
or evidence pertaining to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Hypertension service connection claim

Legal criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For certain chronic disorders, such as 
hypertension, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  

Background and analysis

At the veteran's service enlistment examination in 
January 1984, his blood pressure was 140/80.  Later records 
show that in June 1992 his blood pressure was 130/90 when he 
was seen with complaints of nausea, vomiting and headaches 
for the past three days.  The assessment after examination 
was question of gastritis.  In May 1994, the veteran was seen 
with complaints of intermittent left ear pain for the past 
month since a fall when he hit the left cheek area of the 
face.  The veteran's blood pressure was 153/98 and on recheck 
it was 130/81.  After examination, the assessment was 
question of hypertension or high normal blood pressure, 
temporomandibular joint (TMJ) syndrome, left, and rhinitis.  
When the veteran returned for follow-up 10 days later, his 
blood pressure was 134/75.  The assessment after examination 
was TMJ syndrome, stable.  

Subsequent service medical records show that at a 
January 1999 family practice visit pertaining to low back 
pain, the physician noted the veteran's blood pressure was 
144/72, and she included the notation that elevation was 
likely secondary to pain.  The following day at the same 
clinic, again involving a visit for low back pain, the 
veteran's blood pressure was 139/65.  The same physician saw 
the veteran and adjacent to the blood pressure reading 
included the annotation high normal secondary to pain.  

When the veteran was seen for a preventative health 
assessment in July 1999, the examiner recorded the veteran's 
blood pressure as 154/58 and noted that he had checked the 
blood pressure twice at heart level.  There was a plan for a 
five-day blood pressure check, but any report of such is not 
among the veteran's service medical records.  In addition, 
when the veteran was seen with complaints of numbness in his 
extremities at the family practice clinic at Incirlik, 
Turkey, in October 2001, the examiner noted blood pressure 
readings of 152/82 and 157/80.  The assessment included 
elevated blood pressure, and the plan included a five-day 
blood pressure check, but any report of such is not among the 
veteran's service medical records.  At his service retirement 
physical examination in November 2003, the veteran's blood 
pressure was 140/80.  

In March 2004, while still in service, the veteran underwent 
a cystoscopy with visual internal urethrotomy at the Plains 
Regional Medical Center.  It was day surgery.  Pre-operative 
vital signs included a blood pressure reading of 156/76; the 
veteran's blood pressure was 128/76 at discharge.  

Because an irregular heart rate had been noted on an EKG at 
the March 2004 cystoscopy, in April 2004, prior to retirement 
from service, the veteran underwent an exercise stress test 
at Roosevelt General Hospital.  During that procedure, 
resting blood pressure was 120/84, and the maximum blood 
pressure was 194/80.  The conclusions included hypertensive 
response to exercise.  

At a VA examination in August 2004, the veteran reported that 
while he was on active duty in Incirlik, Turkey, he was told 
he had hypertension and was sent to have blood pressure 
checks for 10 days following which he was told they were 
normal.  The veteran stated he had not been on 
antihypertensive therapy at any time.  On physical 
examination, three blood pressure readings, while the veteran 
was seated, were 124/76, 126/76, and 122/72.  

In September 2004, the veteran presented to Aurora Urgent 
Care with complaints of dizziness since the previous day 
along with complaints of vomiting during the past day.  His 
initial blood pressure reading was 150/80.  An hour and a 
half later, the veteran's blood pressure was 130/80, and his 
heart rate was 38.  An EKG showed bigeminy and premature 
ventricular contractions (PVCs).  The veteran was transferred 
to the emergency department of Health One, The Medical Center 
of Aurora-South, for further evaluation.  On physical 
examination, the veteran's blood pressure was 143/90.  An EKG 
showed marked sinus bradycardia with frequent premature 
ventricular complexes in a pattern of bigeminy.  The veteran 
was admitted to the hospital telemetry unit, where he 
remained overnight.  On physical examination, the veteran's 
blood pressure was 148/67.  EKG revealed normal sinus rhythm 
with bigeminal PVCs.  In the hospital discharge summary, the 
physician stated that the veteran was given some low-dose 
beta blockers, metoprolol 25mg, to see if that helped prevent 
the bigeminy.  The discharge diagnoses were "dizziness, 
bigeminy, and elevated blood pressure 'prehypertension'."  

Records from Rocky Mountain Internal Medicine show the 
veteran was seen in October 2004 to establish primary care.  
He was noted to have a history of having been hospitalized 
because his heart rate got low and having a history of 
hypertension.  On a history and physical form, the veteran 
reported a past medical history of chronic back pain and 
irregular heart beat and a history of surgery for urethral 
stricture.  He reported he was taking metoprolol.  On 
physical examination, the veteran's blood pressure was 
122/90.  It was noted that an EKG showed bigeminy.  The plan 
and assessment were palpitations, refer to cardiologist, and 
urethral stricture, stable.  In February 2005, the veteran 
was seen with complaints of fatigue, cough, chills, and sore 
throat; his blood pressure was 120/80.  The assessment after 
examination was pharyngitis, cough, fatigue, and nausea and 
vomiting.  In June 2005, the veteran was seen with complaints 
of a swollen right foot for two weeks.  The veteran's blood 
pressure was 113/67.  After examination the assessment was 
gout, most likely, and hypertension, stable.  

At a VA examination in September 2005, the veteran was noted 
to have a history of having been noticed as having irregular 
heat rate during active service after having had urethral 
stricture surgery at which time an EKG showed bigeminy.  He 
was noted to have had a syncopal episode in September 2004 
with overnight hospitalization and having been placed of a 
beta blocker for a month.  The veteran reported he had run 
out of the medication and had been off the beta blocker since 
then.  The physician who conducted the September 2005 
examination said the veteran said he had not been told he had 
elevated blood pressure, but did have a strong family history 
of heart disease with his father dying at age 39 of a heart 
attack and a grandfather and uncles having a history of high 
blood pressure.  

At the September 2005 VA examination, the veteran's blood 
pressure was 110/60, 112/60, and 110/60 with a pulse of 50.  
The diagnosis was that the veteran has no evidence of 
hypertension or sequelae of hypertension.  

Based on the record outlined above, the Board finds that the 
veteran does not have hypertension related to service.  
Although the veteran's service medical records include 
entries in which examiners on occasion expressed concern 
regarding blood pressure readings, in subsequent 
chronological records there was no indication of a diagnosis 
of hypertension or treatment regarding blood pressure.  The 
Board acknowledges that an at an exercise stress test 
conducted at a private medical facility in early April 2004 
(which was prior to the veteran's service retirement on the 
last day of April 2004), the examiner noted the maximum blood 
pressure during stress testing was 194/80 and the conclusion 
included hypertensive response to exercise.  The examiner did 
not, however, diagnose the veteran as having hypertension, 
and under VA regulations, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  Further, at a VA 
examination in August 2004, which was within the first post-
service year, blood pressure readings were 124/76, 126/76, 
and 122/72, and there was no diagnosis of hypertension.  

Additionally, although the record documents that during 
overnight hospitalization following complaints of dizziness 
and vomiting in September 2004, the diagnoses included 
dizziness, bigeminy, and elevated blood pressure 
"prehypertension," this is not a diagnosis of hypertension.  
Further, the blood pressure readings included in urgent care, 
emergency department, and telemetry unit hospital records of 
September 2004, namely 150/80, 130/80, 143/90, and 148/67, do 
not meet the VA definition of hypertension.  In this regard, 
the term hypertension, for purposes of VA ratings, means that 
the diastolic blood pressure is predominantly 90mm or higher.  
Id.  The Board further notes that in the remainder of the 
initial post-service year, there were blood pressure readings 
of 122/90 in October 2004 and 120/80 in February 2005 
reported in records from the veteran's private physician.  On 
those dates, the physician did not mention hypertension.  
Although the records from the same physician show that in 
June 2005, when the veteran was seen with complaints of 
swelling of the left foot in the area of the first metatarsal 
phalangeal joint, the assessment included hypertension, 
stable, as well as gout, the veteran's blood pressure on that 
date was 113/67, and there was no indication he was taking 
antihypertensive medication.  Without documentation of 
diastolic blood pressure being predominantly 90mm or greater 
or systolic blood pressure 160mm or greater, this in the 
Board's judgment, does not support a diagnosis of 
hypertension for VA purposes, nor does serve as evidence of 
hypertension manifested to a degree of 10 percent within the 
first post-service year.  In this regard, the Board notes 
that under the VA Schedule for Rating Disabilities, a 
10 percent rating for hypertension and isolated systolic 
hypertension requires diastolic pressure predominantly 100 or 
more, or, systolic pressure predominantly 160 or more, or 
history of diastolic pressure 100 or more requiring 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  None of these criteria is demonstrated 
in the medical records dated in the first post-service year.  

Also weighing against the claim is the report of the VA 
examination conducted in September 2005, which shows that at 
the time of the examination blood pressure readings were 
110/60, 112/60, and 110/60.  The physician stated 
specifically that that at that time the veteran had no 
evidence of hypertension or sequelae of hypertension.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against finding that the veteran has 
hypertension related to service or that he had hypertension 
manifest to a degree of 10 percent within the first post-
service year.  Under the circumstances, the benefit of the 
doubt rule is not for application, and service connection for 
hypertension must be denied.  

Increased ratings-in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend the principles announced in Fenderson 
to all increased evaluation claims.  

Background

Because the issues before the Board involve initial 
disability ratings from the time of the veteran's retirement 
from service, the Board will review the veteran's service 
medical records as well as the available post-service medical 
evidence.  The Board will present a chronological history 
regarding the disabilities and in later sections address the 
analysis regarding the ratings for each of the disabilities 
for which service connection has been granted, namely the 
veteran's low back disability, urinary stricture with post 
voiding leakage, and irregular heart beat, cardiac 
arrhythmia.  

At the veteran's service enlistment examination in 
January 1984, the examiner evaluated the veteran's spine, 
heart, and genitourinary system as normal.  

A consultation referral sheet shows that in June 1984, the 
veteran was seen with a history of one week of low back pain 
after lifting a 150-pound barbell.  He reported that he 
experienced sharp pain into the left posterior thigh and 
extending to the knee.  On physical examination there was 
positive straight leg raising with pain into the left 
posterior leg with elevation of the right leg.  The 
assessment was low back pain with question of disc 
involvement.  In an X-ray report of the same date, the 
radiologist stated there was minimal dextroscoliosis of the 
lumbar spine.  The veteran did not report for the orthopedic 
consultation.  

The veteran was treated for acute gastroenteritis and 
dehydration in June 1988 and was hospitalized over night with 
an admission diagnosis of acute gastroenteritis and PVCs.  
During hospitalization, an EKG showed frequent unifocal PVCs, 
but was otherwise normal.  The discharge diagnoses were acute 
gastroenteritis and unifocal ventricular ectopy, 
asymptomatic.  

A chronological record shows the veteran was seen in a family 
practice clinic in June 1989 with complaints of four days of 
low back pain, which he reported had started after exercising 
in the gym.  He reported no specific injury but said the pain 
had persisted.  On examination, there was bilateral 
tenderness over the lumbar muscles.  The assessment was low 
back pain.  Flexeril, Motrin, bed rest and restriction to 
quarters for 48 hours were prescribed.  The veteran returned 
for quarters check two days later and reported his low back 
pain was no better but that he wanted to return to work.  On 
examination, there was spasm from T12 to S1.  Deep tendon 
reflexes were 2+/4+, bilaterally.  The assessment was 
lumbosacral dysfunction.  The plan was to have the veteran 
continue Motrin and return to duty.  

The following day, still in June 1989, the veteran presented 
to an acute care clinic reporting his low back pain had 
increased.  He said there had been an increase in low back 
pain after driving his car.  He said he had the sensation of 
numbness in the left leg and reported passing out for one or 
two seconds.  He said that he had no injury, but did fall to 
the ground.  He said he was able to get up immediately and 
still had low back pain but no pain, numbness or tingling in 
the left leg or foot.  On examination, the back was 
nontender, but there was decreased motion of the lumbar 
spine.  Sensation and motion of the lower extremities was 
intact.  Heart rate was regular, and there was no tachycardia 
or bradycardia.  The assessment was persistent low back pain, 
no evidence of sciatica, and probable vasovagal syncope, no 
evidence of cardiac or neurological problems.  At a follow-up 
visit four days later, the veteran said he was feeing much 
better.  On examination, deep tendon reflexes were 2+/4+ and 
were equal, bilaterally.  There was decreased spasm over the 
L5 area with no rotational element.  The assessment was 
lumbosacral spine dysfunction, resolving.  

Service medical records show that in April 1990 the veteran 
reported he had one episode of dark urine, and he also 
reported slight dysuria.  The initial assessment was question 
of hematuria.  After laboratory studies, the veteran was 
treated for urethritis.  

A chronological service medical record shows that in 
August 1997 the veteran was seen with complaints of severe 
back pain.  He reported that the night before he had strained 
his low back.  On examination, there were spasms over the 
lumbar area.  Straight leg raising was positive and negative 
on the right and negative on the left.  The assessment was 
lumbar strain.  Flexeril and restriction to quarters for 48 
hours were prescribed. 

At a December 1998 examination, which was done because of 
lost records, the examiner evaluated the veteran's spine and 
heart as normal.  On an EKG tracing of the same date, it was 
noted that the EKG was normal.  

Records from a family practice clinic show that in 
January 1999 the veteran was seen with complaints of low back 
pain for the past four days and said it was similar to pain 
he had had recurrently for six years.  The veteran said the 
pain was at times worse in the morning and better throughout 
the day.  He denied leg weakness/numbness or incontinence.  
After examination, the assessment was low back pain - likely 
mechanical.  X-rays of the lumbar spine were said to show 
evidence of degenerative disc disease in the lower lumbar 
spine.  The veteran returned to the clinic and said Flexeril 
caused nausea and Tylenol #3 made him drowsy and did not help 
with the pain.  On examination, the veteran appeared 
uncomfortable and moved stiffly.  Deep tendon reflexes were 0 
in the right leg and +2 in the left.  The assessment was low 
back pain, and Naprosyn, Valium and restriction to quarters 
for 48 hours were prescribed.  A computed tomography (CT) 
study showed tiny to small diffuse disc bulges at L5-S1 and 
L4-L5.  Further abnormalities were not definite, and the 
radiologist said that if further evaluation was necessary, a 
magnetic resonance imaging (MRI) study would be more helpful.  
At his next clinic visit, the veteran was given a profile for 
a month.  

A February 1999 MRI study of the lumbar spine showed: minimal 
degenerative disc disease at L1-L2, normal L2-L3 and L3-L4 
levels; degenerative disc disease at L4-L5 with a small 
central to slightly right paracentral disc protrusion, which 
abutted the right L5 nerve root; and degenerative disc 
disease at L5-S1 with a radial tear and a tiny central disc 
protrusion without thecal sac involvement.  Outpatient 
records show that in early March 1999 the veteran reported 
his low back pain had resolved.  After review of the MRI 
results, the physician's assessment was recurrent low back 
pain likely secondary to degenerative disc disease and disc 
protrusions.  The plan was preventative exercises/care and 
follow-up as needed.  

In June 2001, the veteran was seen in a family practice 
clinic with complaints of painful urination for the past 
three months along with discharge.  He stated that he had had 
the same thing in January 2000 while he was in Saudi Arabia, 
but it was noted that the note for that time was not 
available.  On questioning, the veteran reported post void 
dribbling and said he had no incontinence except for 
dribbling at the end of the stream.  He also complained of 
leg numbness.  After examination of the back and 
genitourinary system, in which was noted that the prostate 
showed moderate enlargement with no nodules, the veteran was 
sent for a magnetic resonance study (MRI) of the lumbar 
spine.  

The veteran's service medical records include the report of 
June 2001 MRI of the lumbar spine done by a private 
radiologist.  The radiologist concluded there were left 
mediolateral protrusion of the L5-S1 disc, medial bulging of 
the L1-L2 and L4-L5 disc, and diffuse degeneration of the 
discs. 

A family practice outpatient record shows that veteran was 
seen in late June 2001 for follow-up of the MRI results for 
the back with evaluation secondary to post-voiding 
dibbling/pain.  It was noted that the veteran had a history 
of disc disease in the lumbar spine, and the MRI was to rule 
out cord compression and evaluate the status of the disc 
disease.  The veteran reported that his symptoms were 
unchanged.  The physician's assessment after exanimation and 
review of the MRI study was dysuria/post-void dribbling 
probably secondary to benign prostatic hypertrophy (BPH) and 
multi-level lumbar disc disease.  The physician noted that he 
offered an alpha blocker trial but that the veteran opted for 
a trial of saw palmetto.  In a report dated the next day in 
June 2001, an Air Force radiologist reviewed the private 
June 2001 lumbar spine MRI and stated it showed:  mildly 
osteo-degenerative and discopathic changes at the lower 
thoracic (T11-L2) and lower lumbar (L4-S1) levels; narrowing 
at the posterior side of L4-S1 disc spaces; vacuum phenomenon 
at L5-S1 and left mediolateral disc protrusion, which 
compressed the dural sac and left neural root; and medial 
bulging at L4-L5 and L1-L2 disc levels, which compressed the 
dural sac, anteriorly.  

When he was seen in a urology clinic in October 2001, it was 
noted that the veteran presented with post-voiding dribbling 
and nocturia.  The veteran reported that his symptoms, mainly 
nocturia, had improved since starting saw palmetto with 
frequency changing from 3 to 5 times per night to once a 
night.  The veteran reported his symptoms had been present 
for a year.  After examination the assessment was post-void 
dribble, doubt secondary to neruo/back abnormality.  

In a chronological record dated in February 2002, it was 
noted that the veteran was being seen for follow up of back 
pain/extremity numbness/tingling.  In a medical history dated 
in July 2002, the veteran stated that he was being seen for 
low back pain.  

On a post-deployment health assessment form dated in 
June 2003, it was noted that the veteran had been in 
Incirlik, Turkey, from February 2003 to April 2003.  The 
veteran reported that he developed back pain during this 
deployment and currently had back pain.  He said that he was 
not seen in sick call during the deployment.  

An outpatient record dated in June 2003 shows the veteran was 
seen requesting a profile to not run on hard surfaces.  He 
was noted to have a history of low back pain for years and 
stated he was able to run on a treadmill without 
complications.  He gave a history of initial injury in 1989 
while playing football and a history of a diagnosis of 
degenerative joint disease.  After examination, the 
assessment was chronic low back pain.  The examiner updated 
the veteran's profile to not run on hard surfaces.  

In an August 2003 medical history, the veteran reported he 
had recently been bothered by back pain and said that he had 
chronic back pain.  The diagnosis reported on that date was 
back pain.  

At the veteran's service retirement examination in 
November 2003, he reported moderate pain in his low back and 
described the pain as aching, with sharp pain when moving.  
He said the pain started in 1989 and was intermittent and 
radiated.  He said the pain was worse with running on hard 
surfaces, lying on a hard surface, or reclining for more than 
6 or 7 hours.  

A service outpatient record shows that in January 2004 the 
veteran was seen for a prostate check.  He said he had been 
told previously that he had an enlarged prostate and gave a 
history of difficulty with urination.  He reported that he 
was currently having some difficulty with post-void 
"dribble."  He denied nighttime problems, burning, or 
bloody urine.  After examination, the assessment was benign 
prostatic hypertrophy versus question of chronic prostatitis.  
The plan included a urology consultation.  

Records from Plains Regional Medical Center show that in 
March 2004, while he was still in service, the veteran was 
noted to have had persistent leakage of urine, and sometimes 
a slow stream.  He underwent a cystoscopy with visual 
internal urethrotomy.  The final diagnosis was bulbar 
urethral stricture.  While in the holding area prior to the 
procedure, an EKG showed bigeminal PVCs and possible left 
atrial abnormality.  

While still in service in April 2004, the veteran underwent 
an exercise stress test at Roosevelt General Hospital.  The 
report states that the indication for the test was irregular 
rate on EKG.  In the report, the physician said that resting 
EKG demonstrated sinus rhythm and that with exercise, no 
sustained arrhythmias were identified.  He also said that 
non-diagnostic ST-T segment changes were seen and occasional 
PVCs were identified in recovery.  The maximum workload 
obtained was 11 METs.  

At a VA examination in August 2004, the veteran gave a 
history of back pain beginning in 1988 when playing football.  
He said he was told he had back strain and said that later, 
when his back pain continued, he was told he had degenerative 
disc disease.  At the examination, he reported continuing 
back pain and said that at its worst he had severe back pain 
ranging about 10 on a scale of 10 and was always at least 4 
to 5 on a scale of 10.  He said he was never pain free and 
had lost sleep almost every night for some considerable 
period of time.  He said that because of low back pain he 
missed 14 days from work in the past year.  He said flare-ups 
came with pushing, lifting, shoving, or prolonged standing 
and alleviation was attainted by taking minor analgesics and 
avoiding lifting, pushing, and shoving type activities.  

At the August 2004 VA examination, examination of the 
lumbosacral area revealed minimal tenderness and no 
detectable paraspinal spasm until forward flexion had been 
completed.  There was forward flexion to 95 degrees, reduced 
to 85 degrees after repetition due to the occurrence of 
discomfort.  There was extension backward to 35 degrees, 
which reduced to 30 degrees after repetition due to 
discomfort.  Lateral flexion to the left and right was to 
35 degrees, reduced to 30 degrees due to discomfort and 
against the resistance of the examiner's hand.  There was 
rotation of the lumbosacral spine to 35 degrees with no 
reduction against resistance or with repetition.  The 
examiner's diagnosis was degenerative disc disease 
lumbosacral spine, and he noted that X-rays showed moderate 
disc space narrowing at L4-L5 and L5-S1.  The examiner said 
that based on his examination, he thought it highly unlikely 
that the veteran would have any weakness, incoordination or 
loss of range of motion with respect to the lumbosacral area.  

At the August 2004 VA examination, the veteran reported no 
urgency and said that he emptied his bladder relatively few 
times during the day.  His leakage was described as strictly 
post-voidal and had not occurred at any other time.  The 
veteran said he had not used pads but said he would have 
leakage and stain his pants if he did not stand at the urinal 
until after the post-voiding leakage.  The veteran said that 
following the visual internal urethrotomy in March 2004, he 
did very well and had considerably less leakage than before 
the surgery, but as of the time of the August 2004 
exanimation was back to where he was in the preoperative 
state.  On rectal examination, the prostate was normal size 
for the veteran's size and the physician said he did not 
identify nodules.  The diagnosis was status post division 
urethral stricture with post-voiding leakage not presently 
requiring the use of a pad.  

As to irregular heart beat, at the August 2004 VA 
examination, the physician reviewed the March 2004 EKG, which 
he said revealed normal sinus rhythm, protracted run of 
bigeminy and a bare suggestion of left atrial abnormality.  
The physician said there was no evidence of chamber 
hypertrophy per se with the possible exception of left atrial 
abnormality.  He also said that throughout the tracing, which 
was relatively short, there was no evidence of any abnormal 
mechanism of the heart beat or evidence of tachycardia; he 
said the PVC's demonstrate fixed coupling.  At the 
August 2004 examination, the physician said that detailed 
prolonged auscultation and monitoring of the pulse failed to 
reveal any evidence of heart rate rhythm abnormality or 
irregularity.  The diagnosis after examination was irregular 
heart beat - cardiac arrhythmia documented on EKG as 
bigeminy.  Attached to the report is an August 2004 VA EKG 
tracing that bears a notation indicating sinus rhythm with 
frequent PVCs in a bigeminal pattern, otherwise normal EKG.  

Records from Aurora Urgent Care show the veteran presented in 
September 2004 with a history of dizziness and vomiting 
starting the previous day.  The veteran was found to be in 
bigeminy with a heart rate in the 30s.  On an EKG tracing, 
done shortly after arrival at the urgent care facility, is 
the notation normal sinus rhythm with frequent premature 
ventricular complexes in a pattern of bigeminy.  The veteran 
was given two rounds of atropine and was transferred to the 
emergency department of HealthOne The Medical Center of 
Aurora - South; upon arrival, the veteran's dizziness had 
resolved.  In the emergency department, the veteran gave a 
history of having been diagnosed with trigeminy in 
April 2004.  After examination and evaluation, the veteran 
was given magnesium oxide and calcium, and was later admitted 
to the hospital telemetry unit.  It was noted that an EKG 
showed sinus bradycardia with frequent PVCs and bigeminy.  
The interpretation was bigeminy with marked bradycardia.  

As noted, the veteran was admitted from the emergency 
department to the hospital telemetry unit where he stayed 
over night.  In the September 2004 discharge summary, it was 
noted that on cardiac examination, there was a bigeminal 
rhythm with no murmurs.  A chest X-ray was stated to be 
essentially normal with a question of a subtle right mid-lung 
density.  An EKG revealed normal sinus rhythm with bigeminal 
PVCs with normal axis and no significant ST-T wave changes.  
The physician stated her assessment was that the veteran had 
PVCs that were not necessarily the etiology of his 
symptomatic dizziness.  The physician stated that she had 
given the veteran some low dose beta blockers, metoprolol, 
25mg twice a day, to see if that helped prevent the bigeminy.  

Records from Rocky Mountain Internal Medicine show that on 
the report of the veteran's first visit in October 2004, 
there was the notation "EKG bigeminal."  On the EKG tracing 
of the same date is the notation first degree AV block and 
nonspecific intraventricular conduction block.  In 
February 2005, when the veteran was seen with complaints of 
pain in his neck and shoulders along with fatigue, cough, 
chills and sore throat.  The assessment after examination was 
pharyngitis, cough, fatigue, and nausea and vomiting.  An EKG 
tracing on that date has the notation possible left atrial 
enlargement.  When the veteran was seen in June 2005 with 
complaints of swelling and pain in the area of the left 1st 
metatarsal phalangeal joint, the examiner noted the regular 
heart rate and rhythm with no murmurs.  

At a VA examination in September 2005, the veteran was noted 
to have a history of irregular heart rate in service, noticed 
at the time he underwent urethral stricture surgery, and at 
which time an EKG showed bigeminy.  At the September 2005 
examination, heart rate and rhythm were regular with no 
murmurs, no gallops, or carotid bruits.  An EKG tracing on 
the same date has the notation sinus rhythm in a bigeminal 
pattern with possible premature atrial contractions.  It was 
further stated that PVCs were no longer present and that 
aberrant conduction was now present.  

At a VA examination in May 2006, the examiner noted that as 
to the matter of irregular heart beat, the veteran used the 
phrase trigeminy as the diagnoses he said had been mentioned 
on several occasions.  The veteran said that in 
September 2004 he had a total loss of consciousness, which he 
though lasted 5 or 6 minutes and he said he also had a 
syncopal attack while stationed in Colorado.  The veteran 
said he had not received any particular therapy, and he gave 
no history of heart attack, heart failure, stroke, atrial 
fibrillation, atrial flutter, ventricular tachycardia, or 
PSVT (paroxysmal supraventricular tachycardia).  The 
physician said the veteran did not describe orthopnea, 
paroxysmal nocturnal dyspnea, or sacral or pretibial edema.  
He also said there was no clear history of chest discomfort 
associated with effort, position, or arrhythmia.  The veteran 
reported he experienced occasional dizziness and feeling as 
though he might pass out when he sat up quickly.  He did not 
recall how many of theses episodes he had had over the past 
couple years.  The veteran said he had received no medical 
care whatever his irregular heartbeat for at least the past 
two years.  

In the May 2006 VA examination report, the physician stated 
that cardiac examination revealed a resting heart rate of 72.  
Throughout a period of auscultation of approximately 
2 minutes and palpation of the radial pulses of approximately 
3 minutes, there was no detectable irregularity in the 
rhythm.  The physician said he did not hear an S3 or S4, and 
there was no systolic ejection click.  The physician also 
said no significant murmurs were present, and no friction rub 
was audible.  The radial, brachial, dorsalis pedis, and 
posterior tibial pulses were readily palpable with normal 
contour and volume.  An EKG tracing of the same date is of 
record, and the physician noted that it showed frequent 
premature ventricular beats in a bigeminal pattern and was 
otherwise normal.  The physician noted this was in contrast 
to the veteran's report of trigeminal pattern.  The diagnosis 
was cardiac arrhythmia, diagnosis per history alone trigeminy 
and on the current EKG is bigeminy, which the physician said 
is not an arrhythmia but an ectopy.  He said the estimated 
metabolic equivalent was greater than 7.  

At the May 2006 examination, the veteran said that he is 
never free of lumbosacral and that it tends to be worse in 
the morning when he gets up.  He said he lost sleep on a 
nightly basis and had been off work 10 to 14 days over the 
past year.  He said flare-ups were spontaneous and resulted 
from any forward flexion, extension backward, lifting, 
pushing, or shoving.  The veteran said that presently he had 
radicular pain occasionally spontaneously going down the 
posterior aspect of the right leg, and when he gets up in the 
morning radicular pain trends to go just past the midportion 
of the right gastroc, posteriorly.  The veteran reported 
stiffness with prolonged standing and motion, without 
weakness or fatigability.  The veteran reported the intensity 
of pain varied from 4 to 5 on a scale of 10 to 10 on a scale 
of 10.  The veteran also reported intermittent numbness and 
tingling going essentially from his hips to the tips of toes.  
The veteran did not describe any lack of sensation that was 
on a permanent basis, and the physician said how often the 
veteran might have diminished sensation to pain, pinprick, 
light touch, or experienced tingling or numbness was somewhat 
uncertain.  The veteran said it had been at least two years 
since he had had any treatment for his back condition.  It 
was noted that activities of daily living such as dressing, 
bathing, toileting, and eating were minimally affected, 
except for bending over when dressing, and that the veteran's 
job situation was affected by the need to avoid prolonged 
standing, walking, and stair climbing.  

At the May 2006 VA examination, the veteran walked in a 
normal fashion, and he sat, stood, and changed body position 
in a normal fashion.  In the standing position, there was a 
minimal to moderately severe paravertebral muscle spasm on 
palpation with minimal tenderness centered over the 
lumbosacral area.  There was forward flexion initially from 0 
to 35 degrees with the onset of signification pain at 
+20 degrees.  After 5 repetitions, forward flexion was 
reduced to 30 degrees, and the veteran had increasing 
discomfort with these repetitions with increasing tenderness 
and muscle spasm without apparent weakness.  Initially, 
extension backward was from 0 to 15 degrees, and pain was 
present from 0 degrees because it had already been triggered 
by forward flexion.  After 5 repetitions, extension backwards 
was reduced to 10 degrees due to pain, pain appearing to be 
the chief limiting factor along with what was palpably 
increased muscle spasm and tenderness.  Lateral flexion to 
the left and right were 0 to 20 degrees initially, with pain 
reported on a continuing basis, having been triggered with 
the initial exam on forward flexion.  After 5 repetitions 
there was a reduction to about 0 to 15 degrees, and the 
veteran reported radicular pain down the posterior aspect of 
the right leg.  Rotation to the left and right initially was 
0 to 25 degrees, which was reduced to 15 degrees after 5 
repetitions.  Pain was present throughout and was the 
limiting factor along with increasing tenderness and palpable 
muscle spasm.  The physician said that weakness did not 
appear to increase with motion testing.  Quadriceps reflexes 
were 1+/2+ bilaterally.  Muscle strength and mass in both 
lower extremities appeared to be normal.  The physician said 
he could not demonstrate a sensory deficit in either lower 
extremity notwithstanding the veteran's complaint of numbness 
and tingling from the hips to the toes on an occasional 
basis.  

At the May 2006 VA examination, it was noted that the veteran 
had a history of in-service surgery for urethral stricture at 
a civilian hospital.  The veteran stated that he experienced 
some very transitory improvement after the surgery.  The 
veteran said he is getting progressively worse in the sense 
that he can start the urine stream, but in his words it 
"dwindles down rapidly."  He also reported he had leakage 
such that he wears 2 pairs of underwear at all times, but had 
never worn a pad.  He did not explain why he did not use a 
pad, but said he had had leakage through the underwear to his 
trousers.  The veteran stated he was last seen by a urologist 
more than two years earlier and was not presently receiving 
any treatment.  He reported nocturia occurring at least 5 
times every night.  The physician said that at the time of 
the examination there was no evidence of dribbling from the 
urethra.  

Low back disability ratings

Service connection has been granted for degenerative disc 
disease of the lumbosacral spine with disc space narrowing at 
L4-L5 and L5-S1 with an initial 10 percent rating from 
May 2004 and an initial 20 percent rating from May 23, 2006.  
The Board must determine whether the veteran is entitled to 
higher initial ratings. 

Under the Rating Schedule, intervertebral disc syndrome was 
may be rated either on the total duration of incapacitating 
episodes over the last 12 months or by separately evaluating 
chronic orthopedic and neurologic manifestations under 
appropriate diagnostic codes.  Chronic orthopedic and 
neurologic manifestations mean orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Note (1) following the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  That formula provides a 10 percent 
rating for incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months; a 20 percent disability rating for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

The criteria for rating disabilities of the spine are set 
forth under the General Rating Formula for Diseases and 
Injuries of the Spine (general rating formula) and apply to 
lumbosacral and cervical strain (Diagnostic Code 5237), 
degenerative arthritis of the spine (Diagnostic Code 5242), 
and intervertebral disc syndrome (Diagnostic Code 5243) 
(unless intervertebral disc syndrome based on incapacitating 
episodes results in a higher rating).  The general rating 
formula states that it applies with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The general rating formula provides that an 
evaluation of  10 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degree or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  

Under the general rating formula, an evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical sine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than  170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The general rating formula provides that an evaluation of 
30 percent is warranted for forward flexion of the cervical 
spine limited to 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine, for 
forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Note (2) to the general rating formula provides that, for VA 
compensation purposes, normal forward flexion of he cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; 
normal combined range of motion of the cervical spine 
is 340 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees; the 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

It is important to point out that when using the general 
rating formula, additional consideration of complaints of 
pain are limited because the formula specifically includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine under evaluation.  As set out above, the formula 
specifically states, "with or without symptoms such as pain 
...."  See 38 C.F.R. § 4.71a.  

Although the veteran has reported that he has missed 10 to 14 
days of work per year because of his back and his service 
medical records document that the physician who was treating 
his back disability prescribed bed rest and restricted the 
veteran to his quarters for 48 hours on at least two 
occasions, there is no evidence that at any time since 
service that a physician has prescribed bed rest for the 
veteran's low back disability or that he had received a 
physician's treatment, both of which would be required for 
consideration of rating the low back disability based on 
incapacitating episodes.  In the absence of a showing of 
incapacitating episodes as defined by the Rating Schedule, 
the Board will look to the general rating formula.  

In this case, although the veteran at times mentioned 
stiffness related to his back in service, the service medical 
records do not report range of motion of the thoracolumbar 
spine that would provide a context for rating the veteran's 
low back disability as it existed when he retired from 
service at the end of April 2004.  The ranges of motion of 
the lumbar spine at the August 2004 VA examination (with 
flexion to 95 degrees, extension to 35 degrees, right and 
left lateral flexion each to 35 degrees, and right and left 
rotation each to 35degrees) were all within or beyond normal 
ranges on initial testing and after repetitions, except that 
flexion was limited to 85 degrees on repetitive bending, 
which supports the 10 percent rating currently assigned prior 
to May 23, 2006, when the veteran was next examined.  

The records prior to May 23, 2006, do not support more than a 
10 percent rating for the low back disability.  This is 
because the limitation of flexion of the thoracolumbar spine 
to 85 degrees does not meet or approximate a showing of 
forward flexion of the thoracolumbar spine in the range of 
greater than 30 degrees but not greater than 60 degrees, 
which is required for a 20 percent rating.  Although the 
physician who examined the veteran in August 2004 noted 
muscle spasm after forward flexion had been completed, there 
was no showing of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, which 
could provide a basis for a 20 percent rating.  

The Board acknowledges that the veteran reported continuing 
low back pain and discomfort interfering with his sleep and 
resulting in avoidance of activities, but keeping in mind 
that the general rating formula states it is to be applied 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the affected area of the 
spine, the evidence does not show that the pain has resulted 
in limitations that qualify for the next higher 20 percent 
rating, nor has there been a showing of weakness, 
incoordination, or fatigability that would support a rating 
in excess of 10 percent.  Further, there was no indication of 
the presence of associated neurological abnormality that 
would warrant separate evaluation.  The Board therefore finds 
that prior to May 26, 2006, the veteran's service-connected 
low back disability was manifested primarily by complaints of 
pain with forward flexion limited to 85 degrees after 
repeated bending.  Because of this, the Board concludes that 
the criteria for an initial rating in excess of 10 percent 
for low back disability prior to May 23, 2006, have not been 
met.  

Based on review of the results of the May 23, 2006, 
examination, the Board has determined that a 40 percent 
rating, but no higher, may be assigned for the veteran's low 
back disability from that date.  This is because the severe 
restriction of range of motion of the thoracolumbar spine 
shown at that examination, with the range of motion study 
showing lumbar flexion to 35 degrees, extension to 15 
degrees, right and left lateral flexion each to 20 degrees, 
and right and left rotation each to 25 degrees.  This in 
itself does not warrant a 40 percent rating under the general 
formula, but when it is considered that the forward flexion 
was limited to 30 degrees after 5 repetitions, this is enough 
to qualify for the 40 percent rating.  Further, this is 
bolstered by the finding that after 5 repetitions there was 
increasing tenderness and muscle spasm along with the 
reduction in the range of motion also shown in all other 
planes, that is, extension, lateral flexion, and rotation.  

There is, however, no showing of unfavorable ankylosis of the 
entire thoracolumbar spine, which is the requirement for the 
next higher 50 percent rating under the general formula.  
Further, although the veteran reported intermittent numbness 
and tingling from his hips to his toes, the physician could 
not demonstrate a sensory deficit in either lower extremity.  
Absent objective evidence of neurologic abnormalities 
associated with the veteran's low back disability, the Board 
finds no basis for a separate rating in the record.  

In summary, the Board finds that prior to May 23, 2006, the 
veteran's low back disability was manifested primarily by 
painful motion with forward flexion limited to 85 degrees on 
repetition.  The Board also finds that from May 23, 2006, the 
veteran's low back disability has been manifested primarily 
by severe limitation of motion of the lumbar spine with pain, 
including forward flexion limited to 30 degrees on 
repetition.  Based on these findings, the Board concludes 
that prior to May 23, 2006, the criteria were not met for an 
initial rating in excess of 10 percent for the veteran's low 
back disability.  Further, the Board concludes that from 
May 23, 2006, the criteria for a 40 percent rating, but no 
higher, have been met for the service-connected low back 
disability.  

Urinary stricture with post voiding leakage

The veteran's urethral stricture with post voiding leakage is 
rated under the criteria of 38 C.F.R. § 4.115a, Diagnostic 
Code 7518, which directs that such disabilities are to be 
evaluated as a voiding dysfunction.  Voiding dysfunctions are 
rated as urine leakage, frequency, or obstructed voiding.  

The rating criteria for urine leakage are as follows:  A 
rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.  A rating of 40 percent is assigned for 
leakage requiring the wearing of absorbent materials that 
must be changed two to four times per day.  A rating of 60 
percent is assigned for leakage requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.  38 C.F.R. § 4.115a.  

The rating criteria for urinary frequency are as follows: A 
rating of 10 percent is assigned for daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  A rating of 20 percent is assigned for daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A rating of 40 percent 
is assigned for daytime voiding interval less than one hour 
or awakening to void five or more times per night.  Id.  

The rating criteria for obstructed voiding are as follows:  A 
rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  A rating of 10 percent 
is assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  (1) Post void residuals 
greater than 150 cc.; (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec.); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilation every two to three 
months.  A rating of 30 percent is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.  

The RO assigned the initial noncompensable rating for the 
veteran's urinary stricture with post voiding leakage on the 
basis that at the August 2004 VA examination, the veteran 
said he did not have urgency and that he urinated relatively 
few times during the day and did not require the use of a 
pad.  Review of the record shows that in the months following 
the cystoscopy and prior to November 30, 2005, there is no 
other information in this regard, or with respect to daytime 
urinary frequency, frequency of awakening to void during the 
night, or the presence of marked obstructive symptoms with 
post-void residuals greater than 150 cc, recurrent urinary 
tract infections, or stricture disease requiring dilation 
every 2 to 3 months.  Thus, there is no basis on which to 
award more than a noncompensable rating for the veteran's 
urinary stricture with post voiding leakage earlier than 
November 30, 2005.  That is the date of a letter in which the 
veteran stated that he cannot control the post voiding 
leakage and has to get up 4 to 6 times a night to use the 
bathroom.  The Board observes that the veteran is competent 
to report the number of times he awakens to void during the 
night, and the Board accepts his statement as credible.  

As outlined above, under the Rating Schedule, awakening to 
void three to four times per night warrants a 20 percent 
rating, and awaking to void five or more times a night 
warrants a 40 percent rating based on urinary frequency.  
With resolution of reasonable doubt in favor of the veteran 
and finding voiding 4 to 6 times a night more closely 
approximates voiding five or more times a night than it does 
voiding three or four times a night, the Board concludes that 
the criteria for an initial 40 percent rating for the 
veteran's urinary stricture with post voiding leakage were 
met as of November 30, 2005, and this is consistent with the 
veteran's report at the May 2006 VA examination when he 
reported nocturia at least five times every night.  The next 
higher 60 percent rating may be assigned when there is the 
requirement for the use of an appliance or the wearing of 
absorbent material that must be changed more than four times 
a day.  At no time has there been mention of the use of an 
appliance, and although the veteran said at the May 2006 VA 
examination that he wears two pairs of underwear and 
sometimes has had leakage through his underwear to his 
trousers, he has not indicated that at any time during the 
rating period that he has had to change his clothing as much 
as four times a day, which would be required for the 
assignment of a 60 percent rating.  

In summary, the Board finds that prior to November 30, 2005, 
there is no evidence that the veteran's urinary stricture 
with post voiding leakage required the use of absorbent 
materials or that the veteran experienced urinary urgency 
resulting in daytime voiding intervals between two and three 
hours, night time awakening to void two or more times per 
night, or that he experienced marked obstructive symptoms.  
Thus, prior to November 30, 2005, the preponderance of the 
evidence is against the assignment of an initial compensable 
rating for the veteran's urinary stricture with post voiding 
leakage.  The Board also finds that as of November 30, 2005, 
there is evidence that symptoms of the veteran's urinary 
stricture with post voiding leakage included awakening to 
void 4 to 6 times a night, and for the reasons discussed in 
the preceding paragraph concludes that that an initial 
40 percent rating, but no higher, is warranted from 
November 30, 2005.  

Irregular heart beat, cardiac arrhythmia

The RO has rated the veteran's service-connected irregular 
heart beat, cardiac arrhythmia, under Diagnostic Code 7011, 
which is the diagnostic code for ventricular arrhythmias 
(sustained), and the Board is not aware of any other 
diagnostic code that more closely represents the symptoms 
associated with the veteran's disability, making it 
appropriate for evaluation of the veteran's claim.  
See 38 C.F.R. § 4.20 (pertaining to analogous ratings).  

Under the Rating Schedule, a 10 percent evaluation for 
sustained ventricular arrhythmias requires demonstrated 
evidence of a workload of greater than 7 METs, but not 
greater that 10 METs resulting in dyspnea, fatigue,  angina, 
dizziness or syncope, or a need for continuous  medication.  
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) which results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104 and 
Part 4, Diagnostic Code 7011.  

A 30 percent rating is warranted where a workload of greater 
that 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  Id.  A 60 percent rating is 
warranted when there has been more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Id.  A 100 percent rating is warranted where 
there is chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or: left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.  

In this case, the RO stated that it assigned the initial 
10 percent rating for the veteran's service-connected 
irregular heart beat because metoprolol was prescribed during 
his overnight hospitalization in September 2004.  The 
physician prescribed the metoprolol, a beta blocker, to see 
if it helped to prevent bigeminy noted on the EKGs.  Although 
the veteran reported he was taking metoprolol in 
October 2004, no later medical records document further 
prescription of medication for irregular heart beat or 
arrhythmia, and at the September 2005 VA examination, the 
veteran said that he ran out of metoprolol after a month, and 
had been off the beta blocker since then.  

The question before the Board is whether the veteran's 
service-connected irregular heart beat, cardiac arrhythmia, 
has met or approximated the criteria for a 30 percent rating 
or higher at any time during the appeal period.  In this 
regard, review of the evidence outlined above, the Board 
notes that the in-service March 2004 EKG was interpreted as 
showing possible left atrial abnormality, and at the 
August 2004 VA examination the physician reviewed the 
March 2004 EKG and said there was no evidence of chamber 
hypertrophy per se with the possible exception of left atrial 
abnormality, which favors the veteran's claim in that it 
suggests the possibility of hypertrophy of the left atrium.  
Although interpretation of the August 2004 VA EKG included no 
report related to cardiac hypertrophy and hypertrophy or 
dilation was not mentioned in the reports of the chest X-ray 
or EKGs done during hospitalization in September 2004, the 
February 2005 EKG report from Rocky Mountain Internal 
Medicine includes the notation of possible left atrial 
enlargement.  The only later evidence is from the VA 
examination reports in September 2005 and May 2006, which 
include EKG reports that do not mention the presence or 
absence or left atrial enlargement.  There is no indication 
that those examinations included either echocardiogram or 
chest X-ray.  

Based on the foregoing, the Board finds that during and after 
service there is evidence of left atrial enlargement, i.e., 
cardiac hypertrophy, on electrocardiogram and that has not 
affirmatively been disproved by later EKGs, which did not 
address this.  There is no other relevant medical evidence of 
record, and resolving all reasonable doubt in favor of the 
veteran, the Board finds there is evidence of cardiac 
hypertrophy on EKG and that based on this, the criteria for a 
30 percent rating under Diagnostic Code 7011 have been met 
for the appeal period.  

The evidence does not, however, support the assignment of the 
next higher 60 percent rating.  In this regard, there is no 
showing of an episode of acute congestive heart failure at 
any time during the appeal period.  Further, the report of 
the exercise stress test in April 2004, shortly before the 
veteran's retirement from service, included no indication of 
left ventricular dysfunction, and there has been no finding 
of impaired ejection fraction.  At that test, the veteran 
attained a workload of 11 METs, and at the May 2006 VA 
examination, the physician estimated a workload of greater 
than 7 METs, both much higher than a workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, which is an 
alternative requirement for the assignment of a 60 percent 
rating under Diagnostic Code 7011.  


ORDER

Service connection for hypertension is denied.  

An initial rating in excess of 10 percent for the veteran's 
service-connected low back disability prior to May 23, 2006, 
is denied.  

An initial rating of 40 percent for the veteran's service-
connected low back disability is granted from May 23, 2006, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.  

An initial compensable rating for urinary stricture with post 
voiding leakage prior to November 30, 2005, is denied.  

An initial 40 percent rating, but no higher, for urinary 
stricture with post voiding leakage is granted from 
November 30, 2005, to May 23, 2006, subject to the law and 
regulations pertaining to the payment of monetary benefits.  

An initial rating in excess of 40 percent for urinary 
stricture with post voiding leakage from May 23, 2006, is 
denied.  

An initial rating of 30 percent for irregular heart beat, 
cardiac arrhythmia, is granted subject to the law and 
regulations pertaining to the payment of monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for erectile dysfunction.  The RO has denied the 
claim on the basis that the veteran does not have a current 
diagnosis of erectile dysfunction.  The Board notes that 
although the RO requested VA examinations in conjunction with 
the claim for urinary stricture with post voiding leakage, it 
did not request examination specific to the claim of service 
connection for erectile dysfunction.  

Review of the record shows that at the August 2004 VA 
examination, incidental to examination pertaining to the 
veteran's service-connected urinary stricture post voiding 
leakage, the veteran stated that he had been given Cialis 
because he had some element of erectile dysfunction and that 
had been of no benefit.  Further, at the May 2006 VA 
examination, in conjunction with questioning the veteran 
regarding symptoms related to his service-connected urinary 
stricture post voiding leakage, the physician noted that when 
asked if there had been any affect on sexual function, the 
veteran reported that he can get a very slight erection, but 
never sufficient to achieve penetration and this had gone on 
for more than one year.  The physician noted the veteran 
apparently had been on Cialis with no response.  

In disability compensation claims, 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 mandate that VA must provide a VA medical 
examination if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant), (1) includes 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) establishes the 
veteran suffered an event, injury, or disease in service or 
has a disease or symptoms of a disease manifested during an 
applicable presumptive period for which the claimant 
qualifies; and (3) indicates that the claimed disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Further, the Court 
has explained that VA is required to provide a medical nexus 
opinion pursuant to the section 5103A(d) duty to assist when 
the evidence of record provides "competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of disability" and evidence indicating an 
association between the veteran's disability and his active 
service.  Duenas v. Principi, 18 Vet. App. 512, 516-17 
(2004).  

The Board acknowledges that the record does not include a 
diagnosis of erectile dysfunction, but given the veteran's 
competence to report his symptoms and his statements 
regarding their proximity to service and his service-
connected urinary stricture post voiding leaking, the Board 
finds there is competent evidence of persistent or recurrent 
symptoms of disability.  Further, there is no question that 
urinary stricture was present in service and that he 
underwent urethral surgery in service.  The Board therefore 
finds that this evidence indicates that the claimed erectile 
dysfunction or symptoms thereof may be associated with 
service or with the veteran's service-connected urinary 
stricture with post voiding leakage, which is all that is 
required to trigger VA's duty to provide a VA examination and 
obtain a medical nexus opinion related to the claim.  See 
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  
Accordingly, the Board will remand the claim for a VA 
examination and medical nexus opinion.  

In addition, for completeness, the Board will request that 
any outstanding VA medical records for the veteran dated from 
May 2006 to the present be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from May 2006 to the 
present.  

2.  Then arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any erectile 
dysfunction.  After examination of the 
veteran and review of the entire 
record, the examiner is requested 
provide an opinion as to:  

(a) Whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran currently has, or at 
any time since service has had, 
erectile dysfunction.  

(b) If the answer is in the 
affirmative, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
veteran's erectile dysfunction had its 
onset in service.  

(c) If it is the examiner's opinion 
that any erectile dysfunction did not 
have its onset in service, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any post-service erectile 
dysfunction was caused or chronically 
worsened by the veteran's service-
connected urinary stricture with post 
voiding leakage.  

An explanation of the rationale for 
each opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the issue of 
entitlement to erectile dysfunction on 
a direct and secondary basis.  If the 
service connection claim remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


